UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


MELVIN D. BROOKS,                      )
                                       )
               Petitioner,             )
                                       )
               v.                      )      Civil Action No. 13-0135 (RC)
                                       )
                                       )
ISAAC FULWOOD, JR. et al.,             )
                                       )
                                       )
               Respondents.            )


                                        MEMORANDUM

       Petitioner initiated this action for a writ of habeas corpus to obtain an immediate hearing

on a parole violator warrant or his release from the District of Columbia Jail. On June 27, 2013,

the Court determined that petitioner was not entitled to habeas relief but directed the respondent

to explain why a writ of mandamus compelling a hearing should not issue. See Memorandum

and Order [Dkt. # 10] at 2-3. In response, the government has shown that petitioner was released

from the D.C. Jail on May 6, 2013, after having “received a probable cause hearing during which

he agreed to admit his violations of parole, forego a revocation hearing, and participate in a

release program.” Fed. Resp’t’s Response to Court Order of June 27, 2013 [Dkt. # 11] at 1; see

Exs. A, B. Hence, this case will be dismissed as moot. A separate Order accompanies this

Memorandum.

                                                      ________/s/____________
                                                      RUDOLPH CONTRERAS
                                                      United States District Judge
DATE: July 12, 2013